

EMPLOYMENT AGREEMENT


This AGREEMENT (the “Agreement”) is made as of the date signed (the “Effective
Date”), by and between Global Automotive Supply, Inc., a Nevada corporation with
its headquarters located in Orlando, Florida (the “Employer”), and Harry
Christenson (the “Executive”).  In consideration of the mutual covenants
contained in this Agreement, the Employer and the Executive agree as follows:


1.           Employment.  The Employer agrees to employ the Executive and the
Executive agrees to be employed by the Employer on the terms and conditions set
forth in this Agreement.


2.           Capacity; Location.  The Executive shall serve the Employer as
Chief Financial Officer.  In his capacity as Chief Financial Officer, Executive
will report to the Chief Executive Officer, and shall be responsible for
strategic and operational matters relating to the Employer’s finance and
accounting efforts subject to the direction of the Chief Executive Officer.  In
such capacity, the Executive shall perform such services and duties in
connection with the business, affairs and operations of the Employer as may be
assigned or delegated to the Executive from time to time by or under the
authority of the Chief Executive Officer.  Executive’s employment with Employer
will be based in Employer’s Orlando, Florida offices; provided, that Employee
may be required from time to time to travel in connection with Employer’s
business needs.


3.           Term.  The term of this Agreement shall be a period of three years
during which time Executive shall be considered an at-will employee of Employer
and, subject to the provisions of Section 6, the employment relationship
described herein may be terminated by either Executive or Employer at any time.


4.           Compensation and Benefits.  The regular compensation and benefits
payable to the Executive under this Agreement shall be as follows:


(a) Base Salary.  Beginning February 22, 2008, for all services rendered by the
Executive under this Agreement, the Employer shall pay the Executive a base
salary (the “Salary”) at the annual rate of One Hundred and Seventy Five
Thousand Dollars ($175,000), subject to increase from time to time in the
discretion of the Board of Directors of Employer or the Compensation Committee,
if any, of the Board of Directors (the “Compensation Committee”).  The Salary
shall be payable in periodic installments in accordance with the Employer’s
usual practice for its senior executives.
 
(b) Bonus. Executive shall be eligible to participate in an incentive program
established by the Compensation Committee, with such terms as may be established
in the sole discretion of the Compensation Committee.
 
(c)           Regular Benefits.  The Executive shall be entitled to fully paid
health insurance benefits from Employer, and shall also be entitled to
participate in any car allowance/lease, employee benefit plans, life insurance
plans, disability income plans, retirement plans, expense reimbursement plans
and other benefit plans which the Employer may from time to time have in effect
for all or most of its executive management employees.  Executive shall have the
option to receive cash payments in equivalent to the current company health
insurance cost (currently $1,250) per month if Executive elects to decline
participation in the Employer’s health insurance plan. Participation in any
Employer benefit plan shall be subject to the terms of the applicable plan
documents, generally applicable policies of the Employer, applicable law and the
discretion of the Board of Directors, the Compensation Committee or any
administrative or other committee provided for in or contemplated by any such
plan.  Except with respect to the aforementioned health insurance benefits,
nothing contained in this Agreement shall be construed to create any obligation
on the part of the Employer to establish any such plan or to maintain the
effectiveness of any such plan, which may be in effect from time to time.
 

--------------------------------------------------------------------------------




(d)           Vacation.  The Executive shall be entitled to vacation according
to Employer’s vacation policy, such vacation time to accrue on a per-pay-period
basis and not to be less than two weeks per 12-month period.


(e)           Taxation of Payments and Benefits.  The Employer shall undertake
to make deductions, withholdings and tax reports with respect to payments and
benefits under this Agreement to the extent that it reasonably and in good faith
believes that it is required to make such deductions, withholdings and tax
reports.  Payments under this Agreement shall be in amounts net of any such
deductions or withholdings.  Nothing in this Agreement shall be construed to
require the Employer to make any payments to compensate the Executive for any
adverse tax effect associated with any payments or benefits or for any deduction
or withholding from any payment or benefit.


(f) Expenses.  The Employer shall reimburse the Executive for all reasonable and
necessary business related travel expenses incurred or paid by the Executive in
performing his duties under this Agreement and which are consistent with
applicable policies of the Employer.  All payments for reimbursement of such
expenses shall be made upon presentation by the Executive of expense statements
or vouchers and such other supporting information as the Employer may from time
to time reasonably request.


(g) Stock Options.  The Employer shall grant to the Executive, pursuant to and
subject to the Employer’s 2008 stock option plan as soon as such plan is
approved by the Board of Directors to purchase a then to be determined number of
shares of the Employer’s common stock, at an exercise price per share to be
determined immediately after the Company becomes a publicly traded company.  Of
these initial options, 50% will vest upon the date of grant and the balance will
vest over a two-year period in equal increments on each anniversary of the date
of grant.  All options granted shall expire according to the terms of the option
plan.


(h)  Extent of Service.  During the Executive’s employment under this Agreement,
the Executive shall devote the Executive’s full business time, best efforts and
business judgment, skill and knowledge to the advancement of the Employer’s
interests and to the discharge of the Executive’s duties and responsibilities
under this Agreement.  The Executive shall not engage in any other business
activity, except as may be approved by the Chief Executive Officer; provided,
that nothing in this Agreement shall be construed as preventing the Executive
from:
 
2

--------------------------------------------------------------------------------




(a)           investing the Executive’s assets in any company or other entity in
a manner not prohibited by Section 7(d) and in such form or manner as shall not
require any material activities on the Executive’s part in connection with the
operations or affairs of the companies or other entities in which such
investments are made; and


(b)           engaging in religious, charitable or other community or non-profit
activities that do not impair the Executive’s ability to fulfill the Executive’s
duties and responsibilities under this Agreement.


6.           Termination and Termination Benefits.  Notwithstanding the
provisions of Section 3, the Executive’s employment under this Agreement shall
terminate under the following circumstances set forth in this Section 6.


(a)           Termination by the Employer for Cause. The Executive’s employment
under this Agreement may be terminated for “Cause” without further liability on
the part of the Employer, effective immediately upon a vote of the Board of
Directors and written notice to the Executive.  Only the following shall
constitute “Cause” for such termination:


(i)           dishonest or fraudulent statements or acts of the Executive with
respect to the Employer or any affiliate of the Employer;


(ii)           the Executive’s conviction of, or entry of a plea of guilty or
nolo contendere for, (A) a felony or (B) any misdemeanor (excluding minor
traffic violations) involving moral turpitude, deceit, dishonesty or fraud;


(iii)           gross negligence, willful misconduct or insubordination of the
Executive with respect to the Employer or any affiliate of the Employer; or


(iv)           material breach by the Executive of any of the Executive’s
obligations under this Agreement, or any other agreement to which Executive and
Employer are now or hereafter a party to.


(b)           Termination by the Executive.  The Executive’s employment under
this Agreement may be terminated by the Executive by written notice to Employer
at least thirty (30) days prior to such termination.


(c)           Termination by the Employer Without Cause.  Subject to the payment
of Termination Benefits pursuant to Section 6(d), the Executive’s employment
under this Agreement may be terminated by the Employer without Cause upon
written notice to the Executive (a termination “Without Cause”).
 
3

--------------------------------------------------------------------------------




(d)           Certain Termination Benefits.  Unless otherwise specifically
provided in this Agreement or otherwise required by law, all compensation and
benefits payable to the Executive under this Agreement shall terminate on the
date of termination of the Executive’s employment under this
Agreement.  Notwithstanding the foregoing, in the event of termination of the
Executive’s employment with the Employer Without Cause pursuant to Section 6(c)
above, the Employer shall provide to the Executive the following termination
benefits (“Termination Benefits”):


(i)           payment of the Executive’s Salary at the rate then in effect
pursuant to Section 4(a) for the period from the date of termination until the
date that is two (2) months after the date of termination; and


Notwithstanding the foregoing, nothing in this Section 6(d) shall be construed
to affect the Executive’s right to receive COBRA continuation entirely at the
Executive’s own cost to the extent that the Executive may continue to be
entitled to COBRA continuation after the Executive’s right to cost sharing under
Section 6(d)(ii) ceases.


(e)           Disability.  If the Executive shall be disabled so as to be unable
to perform the essential functions of the Executive’s then existing position or
positions under this Agreement with reasonable accommodation, the CEO may remove
the Executive from any responsibilities and/or reassign the Executive to another
position with the Employer during the period of such
disability.  Notwithstanding any such removal or reassignment, the Executive
shall continue to receive the Executive’s full Salary (less any disability pay
or sick pay benefits to which the Executive may be entitled under the Employer’s
policies) and benefits under Section 4 of this Agreement (except to the extent
that the Executive may be ineligible for one or more such benefits under
applicable plan terms) for a period of time equal to two (2) months.  If any
question shall arise as to whether during any period the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s then
existing position or positions with reasonable accommodation, the Executive may,
and at the request of the Employer shall, submit to the Employer a certification
in reasonable detail by a physician selected by the Employer to whom the
Executive or the Executive’s guardian has no reasonable objection as to whether
the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  The Executive shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and the Executive shall fail to submit such certification,
the Employer’s determination of such issue shall be binding on the
Executive.  Nothing in this Section 6(e) shall be construed to waive the
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
 
4

--------------------------------------------------------------------------------




7.           Confidential Information, Noncompetition and Cooperation.


(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means information belonging to the Employer which is
of value to the Employer in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Employer.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Employer.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Employer, as well as other information to which the Executive
may have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Employer has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 7(b).


(b)           Confidentiality.  The Executive understands and agrees that the
Executive’s employment creates a relationship of confidence and trust between
the Executive and the Employer with respect to all Confidential Information.  At
all times, both during the Executive’s employment with the Employer and after
its termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Employer, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Employer.


(c)           Documents, Records, etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Employer or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Employer.  The Executive will return to the
Employer all such materials and property as and when requested by the
Employer.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.


(d)           Noncompetition and Nonsolicitation.  Without the prior written
consent of the CEO, during the period that Executive is employed by Employer and
for one (1) year thereafter, the Executive (i) will not, directly or indirectly,
whether as owner, partner, shareholder, consultant, agent, employee, co-venturer
or otherwise, engage, participate, assist or invest in any Competing Business
(as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Employer; and (iii) will
refrain from soliciting or encouraging any customer or supplier to terminate or
otherwise modify adversely its business relationship with the Employer.  The
Executive understands that the restrictions set forth in this Section 7(d) are
intended to protect the Employer’s interest in its Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this
purpose.  For purposes of this Agreement, the term “Competing Business” shall
mean any business that provides or intends to provide the same or similar types
of services or products as those provided or targeted by Employer or any of its
subsidiaries in any geographic area then served or targeted by Employer or any
of its subsidiaries.  Notwithstanding the foregoing, the Executive may own up to
two percent (2%) of the outstanding stock of a publicly held corporation.
 
5

--------------------------------------------------------------------------------




(e)           Third-Party Agreements and Rights.  The Executive hereby confirms
that the Executive is not bound by the terms of any agreement with any previous
employer or other party which restricts in any way the Executive’s use or
disclosure of information or the Executive’s engagement in any business.  The
Executive represents to the Employer that the Executive’s execution of this
Agreement, the Executive’s employment with the Employer and the performance of
the Executive’s proposed duties for the Employer will not violate any
obligations the Executive may have to any such previous employer or other
party.  In the Executive’s work for the Employer, the Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and the Executive will not
bring to the premises of the Employer any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.


(f)           Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate fully with the Employer in
the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Employer which relate
to events or occurrences that transpired while the Executive was employed by the
Employer.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Employer at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Employer in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the
Employer.  The Employer shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(f) and shall pay the Executive for his
time at his annual salary rate in effect at the time of the termination of his
employment.


(g)           Developments.  Executive will make full and prompt disclosure to
the Employer of all inventions, discoveries, designs, developments, methods,
modifications, improvements, processes, algorithms, databases, computer
programs, formulae, techniques, trade secrets, graphics or images, audio or
visual works, and other works of authorship (collectively "Developments"),
whether or not patentable or copyrightable, that are created, made, conceived or
reduced to practice by Executive (alone or jointly with others) or under
Executive's direction during the period of his employment.  Executive
acknowledges that all work performed by Executive for Employer hereunder is on a
"work for hire" basis, and Executive hereby assigns and transfers, and will
assign and transfer, to the Employer and its successors and assigns all of
Executive's right, title and interest, including but not limited to all patents,
patent applications, trademarks and trademark applications, copyrights and
copyright applications, and other intellectual property rights in all countries
and territories worldwide and under any international conventions, in and to all
Developments that (a) relate to the business of the Employer or any of the
products or services of the Employer; (b) result from tasks assigned
to Executive by the Employer; or (c) result from the use of personal property
(whether tangible or intangible) owned, leased or contracted for by the
Employer.
 
6

--------------------------------------------------------------------------------




(h)           Injunction.  The Executive agrees that it would be difficult to
measure any damages caused to the Employer which might result from any breach by
the Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
subject to Section 8 of this Agreement, the Executive agrees that if the
Executive breaches, or proposes to breach, any portion of this Agreement, the
Employer shall be entitled, in addition to all other remedies that it may have,
to an injunction or other appropriate equitable relief to restrain any such
breach without showing or proving any actual damage to the Employer.


8.           Arbitration of Disputes.   Any controversy or claim arising out of
or relating to this Agreement or the breach thereof or otherwise arising out of
the Executive’s employment or the termination of that employment (including,
without limitation, any claims of unlawful employment discrimination whether
based on age or otherwise) shall, to the fullest extent permitted by law, be
settled by arbitration in any forum and form agreed upon by the parties or, in
the absence of such an agreement, under the auspices of the American Arbitration
Association (“AAA”) in Orlando, Florida in accordance with the Employment
Dispute Resolution Rules of the AAA, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators.  In the event that
any person or entity other than the Executive or the Employer may be a party
with regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s
agreement.  Judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.  This Section 8 shall be specifically
enforceable. Notwithstanding the foregoing, this Section 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided, that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 8.


9.           Consent to Jurisdiction. To the extent that any court action is
permitted consistent with or to enforce Section 8 of this Agreement, the parties
hereby consent to the jurisdiction of the courts of the State of
Florida.  Accordingly, with respect to any such court action, the Executive (a)
submits to the personal jurisdiction of such courts; (b) consents to service of
process; and (c) waives any other requirement (whether imposed by statute, rule
of court, or otherwise) with respect to personal jurisdiction or service of
process.
 
7

--------------------------------------------------------------------------------




10.           Integration.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements between the parties with respect to any related subject matter.


11.           Assignment; Successors and Assigns, etc.  Neither the Employer nor
the Executive may make any assignment of this Agreement or any interest herein,
by operation of law or otherwise, without the prior written consent of the other
party; provided, that the Employer may assign its rights under this Agreement
without the consent of the Executive in the event that the Employer shall effect
a reorganization, consolidate with or merge into any other corporation,
partnership, organization or other entity, or transfer all or substantially all
of its properties or assets to any other corporation, partnership, organization
or other entity.  This Agreement shall inure to the benefit of and be binding
upon the Employer and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.


12.           Enforceability.  If any portion or provision of this Agreement
(including, without limitation, any portion or provision of any section of this
Agreement) shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.


13.           Waiver.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party.  The failure of any
party to require the performance of any term or obligation of this Agreement, or
the waiver by any party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


14.           Notices.  Any notices, requests, demands and other communications
provided for by this Agreement shall be sufficient if in writing and delivered
in person or sent by a nationally recognized overnight courier service or by
registered or certified mail, postage prepaid, return receipt requested, to the
Executive at the last address the Executive has filed in writing with the
Employer or, in the case of the Employer, at 119 Gatlin Avenue, Orlando, Florida
38206, ATTN: Chief Executive Officer, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.


15.           Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by a duly authorized
representative of the Employer.


16.           Governing Law.  This is a Florida contract and shall be construed
under and be governed in all respects by the laws of the State of Florida,
without giving effect to the conflict of laws principles of such State.
 
8

--------------------------------------------------------------------------------




17.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.


IN WITNESS WHEREOF, this Agreement has been executed by the Employer and by the
Executive as of the Effective Date.

 

Global Automotive Supply, Inc.     By: /s/ Joseph DeFrancisci  
Mr. Joseph DeFrancisci
Chief Executive Officer
    Executive:     /s/ Harry Christenson   Harry Christenson Date: February 22,
2008

 